Citation Nr: 0117223	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from June 1956 to October 1984.  
He died on December [redacted], 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for the cause of the 
veteran's death and Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  


REMAND

The appellant, widow of the veteran, contends that the 
veteran's death is related to service, specifically to Agent 
Orange exposure in service.  Pursuant to her request, the 
appellant was afforded a hearing before a member of the Board 
at the RO in March 2001.  Subsequently, however, VA was 
unable to locate the tape of hearing and thus, a transcript 
of the proceedings could not be prepared.  In a May 2001 
letter, the Board explained the situation to the appellant 
and offered her the opportunity for another hearing.  The 
letter indicated that in the event that no response was 
received within 30 days, the Board would assume the appellant 
would like another Travel Board hearing.  No response has 
been received.  

Accordingly, the case is REMANDED for the following action:

The RO should take all necessary steps to 
schedule the appellant for a hearing 
before a member of the Board at the 
Atlanta RO as soon as practicable.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



